DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see pages 7-10, filed 30 July 2021, with respect to Claim 1 has been fully considered, and is persuasive.  The rejection under 35 USC 103 of Claims 1-6 has been withdrawn.
The prior art of record, Cho et al. US 2019/0260238, Labrosse et al. and US 10,827,829, Kohen US 2018/0115131, and Brown US 2016/0244186 teaches a power supply device for a seat that can slidably move relative to a rail that is provided in a floor portion of an automotive body, the power supply device comprising: a power transmission unit that is provided in the floor portion; a rotation shaft portion that is fixed to the seat, and serves as the rotation axis of the seat; and a power reception unit that is fixed to the rotation shaft portion and is configured to receive power from the power transmission unit.
The prior art of record however is silent regarding a metal shield cover configured to cover the power transmitter and the power receiver; and an insertion hole provided in the metal shield cover and into which the rotation shaft is inserted, wherein the rotation shaft includes a coil fixing plate to which the power receiver is fixed, a seat fixing plate that is fixed to a bottom surface of the seat, and a column that couples the coil fixing plate and the seat fixing plate to each other, and the column of the rotation shaft is 

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power supply device comprising: a power transmitter that is provided in a floor portion of an automotive body; a rotation shaft that is fixed to a seat configured to slidably move relative to a rail that is provided in the floor portion of the automotive body, and serves as a rotation axis of the seat; a power receiver that is fixed to the rotation shaft and is configured to receive power from the power transmitter; a metal shield cover configured to cover the power transmitter and the power receiver; and an insertion hole provided in the metal shield cover and into which the rotation shaft is inserted, wherein the rotation shaft includes a coil fixing plate to which the power receiver is fixed, a seat fixing plate that is fixed to a bottom surface of the seat, and a column that couples the coil fixing plate and the seat fixing plate to each other, and the column of the rotation shaft is provided with a pair of projections that protrude radially in a plate-like shape and have a cover insertion groove into which the metal shield cover is inserted, therebetween.
Regarding Claims 2-4 and 6-9, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
20 August 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836